     Case 16-20673-JAD     Doc 103    Filed 12/08/20 Entered 12/08/20 12:27:14   Desc Main
                                     Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA

IN RE:
   MICHAEL R. DAFFERN
   AMY JO DAFFERN                                  Case No. 16-20673JAD

               Debtor(s)
                                                   Chapter 13

   Ronda J. Winnecour
                                                   Document No.___

               Movant
         vs.

   M & T BANK
           Respondent(s)

                           INTERIM NOTICE OF CURE OF ARREARS

      Chapter 13 Trustee Ronda J. Winnecour gives notice to the holder(s) of claims secured
by a security interest in the debtor’s principal residence, i.e. the Respondent(s) named above,
that the amount required to cure the prepetition default has been paid in full. This notice
does not replace the notice required by Bankruptcy Rule 3001(f), which will be filed and served
by the Trustee after the debtors have completed all payments required under the plan.
      The holders of a claim secured by a security interest in the debtor’s principal residence
are requested to notify the debtor, debtor’s counsel and the Trustee if the creditor does not
agree that the debtor has paid in full the amount required to cure the prepetition default on
the claim. The statement should itemize the required cure, excluding postpetition amounts
due, if any, that the holder contends remain unpaid as of the date of the statement.



Trustee Record Number - 11
Court Claim Number - 1
                                                /s/ Ronda J. Winnecour
   12/8/2020                                    RONDA J WINNECOUR PA ID #30399
                                                CHAPTER 13 TRUSTEE WD PA
                                                600 GRANT STREET
                                                SUITE 3250 US STEEL TWR
                                                PITTSBURGH, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com
     Case 16-20673-JAD         Doc 103    Filed 12/08/20 Entered 12/08/20 12:27:14   Desc Main
                                         Document Page 2 of 2

                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
   MICHAEL R. DAFFERN
   AMY JO DAFFERN
                                                       Case No.:16-20673JAD
               Debtor(s)
                                                       Chapter 13
   Ronda J. Winnecour
                                                       Document No.___
               Movant
         vs.

   M & T BANK
               Respondent(s)

                                  CERTIFICATE OF SERVICE

      I hereby certify that on the date shown below, I served a true and correct copy of
Interim Notice of Cure of Arrears upon the following, by regular United States mail,
postage prepaid, addressed as follows:
 MICHAEL R. DAFFERN, AMY JO DAFFERN, 122 GIFFIN AVENUE, PITTSBURGH, PA
 15210
  MATTHEW M HERRON ESQ, THE DEBT DOCTORS LLC, 607 COLLEGE ST STE 101,
 PITTSBURGH, PA 15232
 M & T BANK, ATTN PAYMENT PROCESSING, POB 1288, BUFFALO, NY 14240-1288
 M & T BANK, PO BOX 840, BUFFALO, NY 14240
 MCCALLA RAYMER ET AL, NATL BANKRUPTCY DEPT**, 1544 OLD ALABAMA RD**,
 ROSWELL, GA 30076-2102


12/08/2020                                          /s/ Roberta Saunier
                                                    Administrative Assistant
                                                    Office of the Chapter 13 Trustee
                                                    CHAPTER 13 TRUSTEE WD PA
                                                    600 GRANT STREET
                                                    SUITE 3250 US STEEL TWR
                                                    PITTSBURGH, PA 15219
                                                    (412) 471-5566
                                                    cmecf@chapter13trusteewdpa.com
